NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 22, 2013*
                                   Decided May 30, 2013

                                          Before


                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 11-3056

JACQUELINE STEWART,                                Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 09 C 6810
CITY OF CHICAGO, et al.,
      Defendants-Appellees.                        Ronald A. Guzmán,
                                                   Judge.

                                        ORDER

       Jacqueline Stewart—an Illinois resident who was arrested, tried, and sentenced to
probation for aggravated unlawful use of a weapon, see 720 ILCS §§ 5/24-1.6(a)(1), (2)
—appeals the dismissal of her complaint under 42 U.S.C. § 1983 alleging that her former



      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11-3056                                                                                 Page 2
public defender, the City of Chicago, and several Chicago police officers violated numerous
state and federal laws. We affirm.

        At the pleading stage we assume the truth of Stewart’s allegations. See Gomez v.
Randle, 680 F.3d 859, 864 (7th Cir. 2012). In 2007 Stewart was assaulted at her son’s
elementary school by another student’s mother, sustained injuries, and called for an
ambulance. Police officers also responded to the scene. While receiving care in the
ambulance, Stewart provided one officer with identification, including a valid firearm-
control card (a license to carry a loaded gun on her person or in her vehicle while on duty
as a private security guard, see 225 ILCS § 447/35-35). That officer then searched her car,
found a case containing her handgun, somehow unlocked the case, and removed and
loaded the weapon. But according to the police report (which Stewart attached and thus
incorporated into her complaint, see FED. R. CIV. P. 10(c); Geinosky v. City of Chicago, 675 F.3d
743, 745 n.1 (7th Cir. 2012)), the officer who accompanied Stewart to her car to retrieve her
identification (she had not been carrying a firearm-control card) spotted Stewart’s loaded
handgun protruding from under the driver’s seat. Stewart was arrested and charged with
aggravated unlawful use of a weapon, see 720 ILCS § 5/24-1.6(a)(1), (2). She was convicted at
a bench trial just over two years later.

         Less than a month after her conviction, Stewart filed this civil-rights suit alleging a
host of violations of state and federal law. As relevant to this appeal, she asserted that her
arrest and the search of her car violated the Fourth Amendment. She also alleged that her
conviction was invalid because the police officers intimidated unidentified witnesses,
testified falsely from the police report about the events leading up to her arrest, fabricated
documents showing that her firearm-control card had expired, and refused to return her
original firearm-control card that they had confiscated on the day of her arrest. Moreover,
she alleged that her public defender miscommunicated court dates (leading to missed
appearances that resulted in her arrest), pressured her to choose a bench rather than a jury
trial, and refused to present the unspecified exculpatory evidence that she provided.

        The district court dismissed some of Stewart’s claims at screening. See 28 U.S.C.
§ 1915(e)(2)(B). The court dismissed the claims against Stewart’s former public defender
with prejudice because a court-appointed public defender performing a lawyer’s
traditional functions is not a state actor, and thus cannot be sued under § 1983. See Polk
Cnty. v. Dodson, 454 U.S. 312, 325 (1981); Sceifers v. Trigg, 46 F.3d 701, 704 (7th Cir. 1995). The
court dismissed without prejudice Stewart’s claims concerning the officers’ testimony and
mishandling of evidence as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The court,
however, did allow Stewart to proceed with her Fourth Amendment claims, but noted that
such claims were “likely time-barred” given the two-year statute of limitations.
No. 11-3056                                                                              Page 3
       Stewart twice amended her complaint and the defendants moved to dismiss
(arguing that Stewart’s Fourth Amendment claims were barred by the statute of limitations
and her claims based on the events of her trial were barred by Heck). The district court
dismissed all of Stewart’s federal claims with prejudice, and declined to exercise
supplemental jurisdiction over her state-law claims. The court concluded that Heck barred
Stewart’s claims based on the defendants’ conduct during her trial; the court, however,
offered no reason for dismissing her Fourth Amendment claims.

        On appeal Stewart maintains that the defendant police officers violated her Fourth
Amendment rights by illegally searching her car and arresting her. The district court’s
sweeping disposal of Stewart’s complaint did not invoke the statute of limitations or
otherwise explain the rationale for dismissing her Fourth Amendment claims, but we may
“affirm on any ground that the record fairly supports and that appellee has not waived,”
Bogie v. Rosenberg, 705 F.3d 603, 614 n.2 (quoting Burns v. Orthotek, Inc. Employees' Pension
Plan & Trust, 657 F.3d 571, 575 (7th Cir. 2011)), including the statute of limitations,
see Nattah v. Bush, 1058 (D.C. Cir. 2010); Syms v. Olin Corp., 408 F.3d 95, 102 (2d Cir. 2005).
And the defendants are correct that dismissal based on the statute of limitations is
appropriate where “the relevant dates are set forth unambiguously in the complaint.”
Brooks v. Ross, 578 F.3d 574, 579 (7th Cir. 2009). Because Stewart’s complaint makes clear
that she filed her suit more than two years after her arrest, her Fourth Amendment
claims—which accrued immediately, see Wallace v. Kato, 549 U.S. 384, 391 (2007); Evans v.
Poskon, 603 F.3d 362, 363 (7th Cir. 2010)—are barred by the Illinois two-year statue of
limitations. See Brooks v. City of Chicago, 564 F.3d 830, 832 (7th Cir. 2009).

        Stewart next generally asserts that the district court erred by concluding that Heck
barred her claims based on the defendants’ conduct during her trial (that her witnesses
were intimidated and the evidence against her came from the perjured testimony of police
officers and fraudulent documents). But these claims would necessarily undermine her
conviction for aggravated unlawful use of a weapon, see 720 ILCS § 5/24-1.6(a)(1), (2),2 and
thus are barred because that conviction has never been reversed, expunged, or otherwise
called into question. See Heck, 512 U.S. at 486–87; Parish v. City of Elkhart, 614 F.3d 677,
683–84 (7th Cir. 2010). These claims should have been dismissed without prejudice,
however, so that Stewart could reinstate them if her conviction is ever called into question.
See Polzin v. Gage, 636 F.3d 834, 839 (7th Cir. 2011).



       2
        Months after the parties concluded briefing in this appeal, we decided Moore v.
Madigan, 702 F.3d 933, 942 (7th Cir. 2012), which held unconstitutional Illinois’ broad ban
on carrying guns in public, including 720 ILCS §§ 5/24-1.6. Neither party, however, has
supplemented its briefing to discuss the implications of that decision.
No. 11-3056                                                                           Page 4
       Stewart also argues that she filed and qualifies for “habeas corpus relief,” a
reference to a form petition for a writ of habeas corpus she submitted on October 8, 2010 in
connection with miscellaneous filings that she described as “discovery” and “emergency
pleadings.” In this petition she repeats her allegations concerning the officers’ conduct
during her trial. The district court, understandably given Stewart’s voluminous filings,
never addressed the document. In any event Stewart’s petition would be procedurally
barred because she did not exhaust her state remedies. See 28 U.S.C. § 2254(b)(1)(A); Guest
v. McCann, 474 F.3d 926, 929–30 (7th Cir. 2007).

       We have considered Stewart’s remaining claims and all are without merit.

      Accordingly, we MODIFY the judgment so that Stewart's Heck-barred claims are
dismissed without prejudice, and AFFIRM the remainder of the district court’s judgment.